LEWIS KAPNER, Circuit Judge.
This matter is presented upon appeal .from a decision of the small claims-magistrate court, Palm Beach County.
Appellant, plaintiff below, filed a complaint for replevin against appellee, defendant below. In his amended complaint plaintiff alleged the value of the items in question to be $700 and sought possession and “damages ... in the amount of $490.” In its final judgment the court ruled that plaintiff was entitled to a judgment but that he was entitled to no damages.
If plainiff was entitled to prevail against defendant in his replevin suit it appears that he was entitled to damages, at least in the amount of interest on the value of the property from the date of wrongful detention. 28 Fla. Jur., Replevin, §41. Further, if plaintiff has established that the use of the property is valuable, he should be entitled to the value of that use. Ordinarily, the value of the use will be determined by its market price.
Plaintiff has also sought special damages resulting, from the wrongful detention. These damages may be awarded only under special circumstances, which must be pleaded. This was not the case here, and the court was Well within its discretion to deny this.
*194It is thereupon ordered that the case shall be remanded to the county court of Palm Beach County to award plaintiff interest on the value of the property for the time of the wrongful detention and the value of the use of the property.